Citation Nr: 1722740	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to May 1994 and from January 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

Based upon a longitudinal review of the record, the Board finds that a new VA examination of the spine is necessary in this matter.  At his November 2016 Travel Board hearing, the Veteran testified that his degenerative disc disease of the lumbar spine had worsened since his most recent VA examination of the spine conducted    in August 2010.  Specifically, the Veteran testified that he currently has episodes of incapacitation and pain radiating down into both legs.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him during the course of this appeal for his degenerative disc disease of the lumbar spine.  After securing      any necessary releases, the AOJ should request         any relevant records identified.  In addition, obtain   updated VA treatment records.  If any requested records are unavailable, the Veteran should be    notified of such.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of      his service-connected degenerative disc disease of   the lumbar spine.  The electronic claims file must be made available to the examiner.  Any indicated diagnostic tests and studies, to include neurological evaluation, must be accomplished and the results reported.  
 
3.  After undertaking the development above and      any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and    his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned   to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




